DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Status of the Claims
	Claims 18, 21, 23-38 are pending. Claims 28-34 and 37 are withdrawn as being directed to non-elected inventions. Claims 18 and 38 have been amended. Claims 1-17, 20 and 22 are cancelled. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 11/18/2021 containing amendments and remarks to the claims.

Response to Arguments
11/18/2021 have been fully considered but they are not persuasive. 
On pages 6-8 of the Applicant’s remarks, the Applicant argues that the prior art DE 102004018752A1 fails to disclose an aniline point from 70 to 90oC and a feed consisting of a tetrameric propylene cut with a boiling range from 150 to 260oC. The Applicant argues that since tetrameric propylene is chemically different and distinctive from trimeric butene taught in the prior art, the claimed composition will not necessarily have the same aniline point as the prior art. 
The Examiner does not find the Applicant’s arguments persuasive. While the Examiner agrees that the prior art does not appear to explicitly disclose a feed consisting of tetrameric propylene, the Examiner notes that the claim is directed to a composition and determination of patentability is based on the product itself. The limitations regarding the composition being obtainable by a process of catalytically hydrogenating the feed consisting of tetrameric propylene is considered a product-by-process limitation and the Examiner notes that if the product is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the present case, it would appear that the Applicant is arguing that hydrogenated tetrameric propylene cuts produce a composition that is substantially different from hydrogenated trimeric butene cuts, having different properties. However, the specification appears to suggest that both hydrogenated tetrameric propylene cuts and trimeric butene cuts produce C12 compositions that have the same or overlapping properties. The Applicant has provided no evidence that the properties such as aniline point would be different based on the feed being hydrogenated and has only argued that one would not necessarily expect it to be the same. The Applicant's arguments appear to contradict the oC based on the rationale that DE '752 taught a similar product made from the same process using similar feeds as the Applicant, the composition of DE '752 would still be considered to have an overlapping aniline point as claimed based on the prosecution history and admission from the Applicant that trimeric butene cuts that are hydrogenated produce compositions having the claimed aniline point. As such, the Examiner has provided a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, and the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. The Examiner notes that if the Applicant can provide evidence that the composition of DE ‘752 does not produce a composition with an aniline point from 70 to 90oC and/or that one of ordinary skill would not reasonable expect the composition to have the claimed property based on differences in how the composition is produced, rebutting the Examiner’s position, then the rejection would be withdrawn. 

With regards to the Applicant’s argument that DE ‘752 discloses a boiling interval of 202 to 205oC which is below the claimed boiling range of at least 10oC recited in amended claim 38. 
The Examiner does not find the Applicant’s arguments persuasive. The cited paragraph used to support the Applicant’s argument is merely an example and a disclosed example does not constitute a teaching away from a broader disclosure. See MPEP 2123. As previously discussed in the previous office actions, DE ‘752 discloses that the C12 alkane mixture may have a boiling range from 185 to 215oC, especially in the range from 190 to 210oC, which indicates that the composition may have a boiling range of at least 10oC ([0037]). Therefore, DE ‘752 reasonably discloses a composition that has a boiling range of at least 10oC.  

The double patenting rejection is maintained and copied below. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes the claims are set forth as product by process claims.  The product will determine patentability.  The references as more fully below cited are considered to disclose the claimed product.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claims 18, 20-27 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004018752A1 (citations based on the English Machine Translation submitted on 08/21/2020 by the Examiner and hereinafter referred to as DE ‘752).  
In regards to claim 18, DE ‘752 discloses a composition comprising a mixture of isomeric aliphatic saturated hydrocarbons having 12 carbon atoms (i.e. a mixture containing C12 alkanes) ([0001]; [0006]). The composition may comprise greater than 99% by weight C12 hydrocarbons produced by hydrogenation ([0049]; [0036]-[0038]), the C12 alkane mixture comprises a degree of branching from 1.6 to 3 ([0035]), and the composition has a bromine index less than 1 mgBr/100g fluid ([0049]). The claimed bromine index overlaps the range taught by the prior art and is therefore considered prima facie obvious.
DE ‘752 does not appear to explicitly disclose an aniline point from 70 to 90oC as claimed. 
However, DE ‘752 discloses that the composition comprising the mixture is produced by a process comprising oligomerizing a C4 hydrocarbon stream to produce a C12 olefin fraction, and catalytic hydrogenation of the C12 olefin fraction to obtain the desired C12 alkane mixture ([0007]; [0011]; [0020]-[0022]). The hydrogenation is carried out at a temperature from 100 to 200oC and a pressure from 0.5 to 10 MPa ([0033]). The claimed temperature and pressure ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. DE ‘752 further discloses that the hydrogenation can be carried out in one or more stages ([0029]), which makes obvious the claimed three hydrogenation stages. While DE ‘752 discloses that the feed comprises tributene and does not appear to explicitly disclose that the feed consists of tetrameric propylene with a boiling range from 150 to 260oC, the Examiner notes that the Applicant’s specification appears to suggest that hydrogenation of tetrameric propylene cuts and trimeric butene cuts under the claimed conditions produce C12 compositions that have the same or overlapping properties. Therefore, while the prior art may disclose hydrogenating trimeric butene instead of tetrameric propylene, one of ordinary skill in the art would reasonably conclude that the prior art will produce the same or similar C12 composition by hydrogenation of trimeric butene as the claimed invention hydrogenating tetrameric propylene, absent evidence to the contrary. 
It is noted that the Applicant has provided no evidence that the properties such as aniline point would be different based on the feed being hydrogenated and the Examiner notes that since the composition of DE '752 was previously considered to teach an aniline point from 70 to 90oC based on the rationale that DE '752 taught a similar product made from the same process using similar feeds as the Applicant, the composition of DE '752 is still be considered to have an overlapping aniline point as claimed based on the prosecution history and admission from the Applicant that trimeric butene cuts that are hydrogenated produce compositions having the claimed aniline point. The Examiner notes that if the Applicant can provide evidence that the composition of DE ‘752 does not produce a composition with an aniline point from 70 to 90oC and/or that one of ordinary skill would not reasonable expect the composition to have the claimed property based on differences in how the composition is produced, rebutting the Examiner’s position, then the rejection would be withdrawn.
DE ‘752 does not explicitly disclose that the composition is an emollient composition (i.e. a composition having the quality of softening or soothing skin). 
However, DE ‘752 discloses that the composition is useful as a component in cosmetics such as ointments and creams ([0046]) and is considered to disclose a composition that comprises at least one hydrocarbon fluid similarly as claimed, as discussed above. The C12 alkane mixture is therefore considered to be equivalent to the claimed composition comprising at least one hydrocarbon fluid in an amount of 50 to 100% by weight which is expected to have similar properties, comprise similar C12 isoparaffins and is taught to have similar utility as the claimed composition. 

In regards to claim 21, DE ‘752 discloses that the C12 olefin fraction to be hydrogenated has less than 10%, preferably less than 5% and 1% by mass compounds that are not C12 monoalkenes, which reasonably indicates that the feed may comprises more than 90% by weight of the C12 oligomerized olefins ([0021]).

In regards to claims 23-24, the Examiner notes that the limitations are directed to the process of producing the claimed composition and the Examiner has already provided a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process. As such, the claimed process limitations are not considered to make the claimed composition nonobvious of the prior art. 
 
In regards to claim 25, DE ‘752 discloses that the C12 alkane mixture comprises less than 10 ppm by mass of aromatic hydrocarbons ([0037]).

In regards to claims 26 and 36, DE ‘752 discloses that the C12 alkane mixture has a C12 content greater than or equal to 97% by mass and a degree of branching from 1.6 to 3 ([0035]) which reasonably suggests that the mixture has more than 97% by weight C12 isoparaffins. 

In regards to claim 27, DE ‘752 discloses that the C12 alkane mixture will have a boiling range in the interval from 185 to 215oC, which indicates that the mixture will have a boiling point within that range and that the mixture will have a boiling range of 30oC ([0037]). 

In regards to claim 35, the composition comprising the at least one hydrocarbon fluid disclosed by DE ‘752 is the C12 alkane mixture produced by hydrogenation and therefore the composition of DE ‘752 is considered to be 100% by weight the hydrocarbon fluid obtainable by the process of catalytic hydrogenation ([0001]; [0004]; [0006]; [0037]; [0038]).

In regards to claim 38, DE ‘752 discloses a composition comprising a mixture of isomeric aliphatic saturated hydrocarbons having 12 carbon atoms (i.e. a mixture containing C12 alkanes) ([0001]; [0006]). The composition may comprise greater than 99% by weight C12 hydrocarbons produced by hydrogenation ([0049]; [0036]-[0038]), the C12 alkane mixture comprises a degree of branching from 1.6 to 3 ([0035]), and the composition has a bromine index less than 1 mgBr/100g fluid ([0049]). The claimed bromine index overlaps the range taught by the prior art and is therefore considered prima facie obvious. DE ‘752 also discloses that the C12 alkane mixture may have a boiling range from 185 to 215oC, especially in the range from 190 to 210oC ([0037]), which indicates that the composition may have a boiling range of at least 10oC.
DE ‘752 does not appear to explicitly disclose an aniline point from 70 to 90oC as claimed. 
However, DE ‘752 discloses that the composition comprising the mixture is produced by a process comprising oligomerizing a C4 hydrocarbon stream to produce a C12 olefin fraction, and catalytic hydrogenation of the C12 olefin fraction to obtain the desired C12 alkane mixture ([0007]; [0011]; [0020]-[0022]). The hydrogenation is carried out at a temperature from 100 to 200oC and a pressure from 0.5 to 10 MPa ([0033]). The claimed temperature and pressure ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. DE ‘752 further discloses that the hydrogenation can be carried out in one or more stages ([0029]), which makes obvious the claimed three hydrogenation stages. While DE ‘752 discloses that the feed comprises tributene and does not appear to explicitly disclose that the feed consists of tetrameric propylene with a boiling range from 150 to 260oC, the Examiner notes that the Applicant’s specification appears to suggest that hydrogenation of tetrameric propylene cuts and trimeric butene cuts under the claimed conditions produce C12 compositions that have the same or overlapping properties. Therefore, while the prior art may disclose hydrogenating trimeric butene instead of tetrameric propylene, one of ordinary skill in the art would reasonably conclude that the prior art will produce the same or similar C12 composition by hydrogenation of trimeric butene as the claimed invention hydrogenating tetrameric propylene, absent evidence to the contrary.
It is noted that the Applicant has provided no evidence that the properties such as aniline point would be different based on the feed being hydrogenated and the Examiner notes that since the composition of DE '752 was previously considered to teach an aniline point from 70 to 90oC based on the rationale that DE '752 taught a similar product made from the same process using similar feeds as the Applicant, the composition of DE '752 is still be considered to have an overlapping aniline point as claimed based on the prosecution history and admission from the Applicant that trimeric butene cuts that are hydrogenated produce compositions having the claimed aniline point. The Examiner notes that if the Applicant can provide evidence that the composition of DE ‘752 does not produce a composition with an aniline point from 70 to 90oC and/or that one of ordinary skill would not reasonable expect the composition to have the claimed property based on differences in how the composition is produced, rebutting the Examiner’s position, then the rejection would be withdrawn.
DE ‘752 does not explicitly disclose that the composition is an emollient composition (i.e. a composition having the quality of softening or soothing skin). 
However, DE ‘752 discloses that the composition is useful as a component in cosmetics such as ointments and creams ([0046]) and is considered to disclose a composition that comprises at least one hydrocarbon fluid similarly as claimed, as discussed above. The C12 alkane mixture is therefore considered to be equivalent to the claimed composition comprising at least one hydrocarbon fluid in an amount of 50 to 100% by weight which is expected to have similar properties, comprise similar C12 isoparaffins and is taught to have similar utility as the claimed composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 21, 23-27, 35-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19-28, 30-31, 33-34 and 36-37 of copending Application No. 16/481,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a composition comprising at least one hydrocarbon fluid obtainable by a process of catalytic hydrogenation of a feed comprising more than 85% by weight of oligomerized olefins, at a temperature from 115 to 195oC and at a pressure from 30 to 70 bars.
While the copending Application recites a fluid whereas the rejected claims recite a composition comprising at least one hydrocarbon fluid, since the rejected claims may comprise 100% by weight the hydrocarbon fluid, the composition and the claimed fluid in claims 31 and 37 of the copending Application may be equivalent. The dependent claims of the copending Application disclose the properties of the hydrocarbon fluid and conditions of the hydrogenation process, respectively, which are the same or overlapping as the conditions and properties recited in the rejected claims, and therefore make obvious the subject matter of the rejected claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772